Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 15, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Field US PAT 9644836 in view of Lacriox US 2015/0003055.
As for claim 1, Field discloses a support for a lighting device, the support comprising: an inner housing 126 portion formed from a transparent material (col 5 lines 5+) and having at least one portion that is shaped to conform to a shape of the lighting device (shaped to conform to lighting device around sides, see Fig 8); an outer housing portion 115, 120 comprising at least a bottom wall, a first side wall and a second side wall to form a container (as indicated in Figure 8 below, rotated 90 degrees counterclockwise), each of the bottom wall, the first side wall and the second wall having reflective inner surfaces (faces of the bottom and walls inherently reflect light) facing the inner housing portion (walls face inner portion 126); and a plurality of connection members (extending wings 160), formed from the transparent material (part of the clear lens 126,col 5 lines 22+, see Fig 8), and mechanically connected between 
Field fails to teach the first and second wall having diffuse inner reflective surfaces. Lacroix teaches a housing portion for a lighting device that has diffuse inner reflective surfaces (see paragraph 0016). It would have been obvious for one having ordinary skill in the art to look to the teachings of Lacroix and utilize diffusely reflective surfaces in Field where emitting a more diffuse light pattern is desired. One would have been motivated to make this modification where emitting diffuse light is desired. 


    PNG
    media_image1.png
    599
    776
    media_image1.png
    Greyscale


	As for claim 4, Field further discloses the at least one connection member is at least one of elastic or at least partially transparent (at least partially transparent col 5 lines 22+).
	As for claim 5, Field further discloses that the at least one connection member is at least in part wall-shaped (see wall shape of 16, Fig 9).
	As for claim 6, Field further discloses the outer housing portion comprises at least one outer wall (115a), and a thickness of the at least one wall-shaped connection member is smaller than a thickness of the at least one outer wall (thickness of 160 is smaller than thickness of outer wall 115a, see Fig 8).
	As for claim 9, Field further discloses wherein the at least one connection member 160 comprises at least one first wall portion mechanically coupled to the outer housing portion (portion connecting to 120) and at least one second wall portion mechanically coupled to the inner housing portion (portion connecting to 126, Fig 8).
	As for claim 10, Field further discloses the first wall portion and the second wall portion are mutually mechanically connected at an angle (see angle of connection in Fig 8).
	As for claim 15, Field discloses a lighting system comprising: a support structure comprising: an inner housing 126 portion formed from a transparent material (col 5 lines 5+) and having at least one portion that is shaped to conform to a shape of the lighting device (shaped to conform to lighting device around sides, see Fig 8); an outer housing 
	Field fails to teach the first and second wall having diffuse inner reflective surfaces. Lacroix teaches a housing portion for a lighting device that has diffuse inner reflective surfaces (see paragraph 0016). It would have been obvious for one having ordinary skill in the art to look to the teachings of Lacroix and utilize diffusely reflective surfaces in Field where emitting a more diffuse light pattern is desired. One would have been motivated to make this modification where emitting diffuse light is desired.
	As for claim 18, Field discloses further comprising at least one second cavity between the lighting device and an inner wall of the inner housing portion (cavity 150, see Fig 8).
.
	Claim 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Tufte US 2004/0179358.
	 As for claim 3, Field fails to teach the at least one connection member is configured to compensate for a thermal deformation of the inner housing portion. Tufte teaches a member or body formed of a flexible or elastic material to compensate for a difference in the coefficient of thermal expansion (paragraph 0212). It would have been obvious for one having ordinary skill in the art to look to Tufte and utilize the flexible materials for the connection member in Field to provide an improved, more flexible device. One would have been motivated to make this modification to provide a more flexible device.
	As for claim 11, Field fails to teach the inner housing portion is one of essentially tube-shaped or half-tube-shaped and extends along a length direction of the support structure.  Tufte teaches the inner housing portion is one of essentially tube-shaped or half-tube-shaped and extends along a length direction of the support structure (see inner housing 436, Fig 18). It would have been obvious for one having ordinary skill in the art to substitute the half-tube of Tufte in with the device of Field to provide an improved, alternately shaped holder for Field. One would have been motivated to utilize a tube or half tube holder for applications where substituting an alternately shaped light source, such as a tube is desired, for example, to achieve an alternate, desired illumination pattern.
.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Lacroix, and further in view of Turnbull US 2016/0201862.
	As for claim 12, Field fails to teach further comprising at least two locking extensions configured to lock an optical diffusing element to the support structure.  Turnbull teaches at least two locking extensions 50 configured to lock an optical diffusing element to the support structure (paragraph 0052, tabs lock diffuser in place to frame). It would have been obvious for one having ordinary skill in the art to look to the teachings of Turnbull and provide the diffuser, tabs, and related components with the device of Field to provide a diffuser and locking means to hold the diffuser in place where more diffuse light is desired. One would have been motivated to make this combination where emitting more diffused light is desired in Field.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Lacroix, and further in view of Zanotto US 2017/0205065.
	As for claim 14, Field fails to teach the outer housing portion, the inner housing portion and the at least one connection member are formed from transparent silicone.  Zanotto teaches using transparent silicone in an optical device (paragraph 0041). It In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Lacroix, and further in view of Vasylyev US PAT 10132478.
As for claim 16 the lighting device comprises: a substrate 136 that extends along a length direction of the support structure (see Fig 10), and at least two light emitting elements 142 on the substrate along the length direction of the support structure.
Field fails to teach the support being a flexible substrate. Vasylyev teaches a flexible substrate (col 7 lines 1-9). It would have been obvious for one having ordinary skill in the art to substitute the flexible substrate of Vasylyev in with Field to make the device more resistant to shock. One would have been motivated to make this substitution to provide an improved, more resilient support for Field
As for claim 17, see above for combining with Vasylyev.  Vasylyev further teaches that the flexible substrate and the at least two light emitting elements are embedded in a flexible transparent material (see embedded material 40, col 8 lines 13-30). It would have been obvious for one having ordinary skill in the art to combine the embedding material and embed the LEDs and flexible substrate to provide further .


Response to Arguments
Applicant's arguments filed 1/21/22 with respect to the amendments adding diffuse reflection and claims 21 and 22 have been fully considered but they are not persuasive.  The rejection of claims 1 and 15 has been modified to include teachings of diffuse reflective surfaces from Lacriox US 2015/0003055.  Regarding claims 21 and 22, as can be seen in Fig 8, there is no filler material taught in the indicated cavities.  Claims 19 and 20 have been indicated as having allowable subject matter.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As for claims 19 and 20, wherein the plurality of first cavities are fully separated from one another via at least one of the pluralities of connection members or the inner housing.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YUAN ‘066 is cited for having a holding/housing structure that has walls and features like the instant invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875